DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of claim 13, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claim 13, the closest prior art Endo et al. (PGPUB 20130107208) in view of Verdooner (PGPUB 20100097573), fails to disclose in combination with all of the other elements of the claim wherein directing the second OCT imaging beams toward the ophthalmic target along a second beam path defined by a set of static mirrors, wherein the second beam path intersects the first beam path within the ophthalmic target at an acute angle. The additional beam paths defined by Verdooner are produced by adjusting the normal beam path direction. The addition of a set of static mirrors would not be an obvious addition to one having ordinary skill in the art. Further, the addition of the set of mirrors would elongate the optical path, which changes the light information gathered by the system. This light information would need to be compensated for in order to provide accurate information to the user. One of ordinary skill would require significant experimentation in order to correctly combine the information from the elongated light path to the typical light path into useful data. Therefore, the modification would not be obvious, lacks as reasonable motivation and would not be within the ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8, 12, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (PGPUB 20130107208) in view of Verdooner et al. (PGPUB 20100097573).

Regarding claim 1, Endo discloses a multi-view diagnostic system, comprising: 
an OCT engine (80); 
a plurality of optical elements defining a plurality of beam paths between the OCT engine and an ophthalmic target (Fig. 1 where E is a target and all of the optical elements can be said to be between 80 and E in orientation or as part of the optical pathway); 
a scanner (108) configured to direct OCT imaging beams generated by the OCT engine toward the ophthalmic target along each respective beam path (Fig. 1); 
an illumination source configured to emit the illumination light (50), the illumination source comprising a plurality of illumination point sources arranged in one or more concentric patterns around an aperture that allows the OCT imaging beams or other light to pass through to or from the OCT engine (Fig. 1 where 50 comprises sources 51 as described in [0036]); 
a beam splitter (33) optically aligned with the OCT engine and a camera (35) optically aligned with the beam splitter (Fig. 1), the camera configured to receive illumination light reflected by the ophthalmic target along each respective beam path (Fig. 1); and
 a processor (80 must contain a processor connected to the memory module, controls and display) and instructions stored in a memory (85), the instructions executable by the processor to: 
determine a characteristic of the ophthalmic target based on OCT light reflected by the ophthalmic target along each respective beam path and detected by the OCT engine ([0036]); 
determine an optical intraocular lens (IOL) profile based on the ray tracing analysis and the detected OCT light, wherein the IOL profile includes a power, a shape, or a position of the IOL within the ophthalmic target ([0012] and [0079]); and 
determine a characteristic of a cornea of the ophthalmic target based on the illumination light reflected by the ophthalmic target along each respective beam path ([0036]).
	Endo does not disclose wherein each beam path corresponding to a different viewing angle of the ophthalmic target.
	However, Verdooner teaches an OCT device wherein the optical path of the imaging system may be altered to provide a different viewing angle ([0020] and Claim 6).
	It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Endo and Verdooner such that there was a plurality of different viewing angles of the ophthalmic target motivated by improving the imaged field of view of the eye ([0020]).

	Regarding claim 3, modified Endo discloses wherein the instructions are further executable to generate a three-dimensional model of the ophthalmic target based on the detected OCT light (Claim 6).
	
Regarding claim 4, modified Endo teaches wherein the plurality of beam paths comprises at least two beam paths which converge and intersect within the ophthalmic target ([0020] of Verdooner where the different beam paths are used to image the interior of the eye and would intersect within said eye depending on the angle chosen by the user).

Regarding claim 8, modified Endo discloses wherein the determined characteristic of the cornea includes an anterior corneal curvature or a posterior corneal curvature ([0050] of Endo).

Regarding claim 12, Endo discloses a method, comprising: 
directing an OCT imaging beam, from an OCT engine (80), toward an ophthalmic target along a beam path;
receiving, along the beam path, reflected OCT light from the ophthalmic target (Fig. 1 where E is the target and the beam path is L1); 
emitting, by a plurality of illumination point sources, illumination light toward an ophthalmic target, the illumination source comprising a plurality of illumination point sources arranged in one or more concentric patterns around an aperture that allows the OCT imaging beams or other light to pass through to or from the OCT engine (Fig. 1 where 50 comprises sources 51 as described in [0036] and the ring light produces an aperture); 
receiving illumination light reflected from the ophthalmic target along the beam path (35 receives light as seen in Fig. 1); 
performing a ray tracing analysis based on the reflected illumination light; and 
receiving, via a beam splitter (33) optically aligned with the OCT engine and a camera optically aligned with the beam splitter, illumination light reflected by the ophthalmic target along the beam path (Fig. 1); 
determining one or more characteristics of the ophthalmic target based on the detected OCT light reflected by the ophthalmic target along each respective beam path ([0036]); 
determining an optical intraocular lens (IOL) profile based on the ray tracing analysis and the detected OCT light, wherein the IOL profile includes a power, a shape, or a position of the IOL within the ophthalmic target ([0012]); and 
determining a characteristic of a cornea of the ophthalmic target based on the illumination light reflected by the ophthalmic target along each respective beam path and based on the ray tracing analysis ([0012]) and [0079].
Endo does not disclose wherein the imaging beam is a plurality of imaging beams defined by a plurality optical elements.
However, Verdooner teaches an OCT device wherein the optical path of the imaging system may be altered to provide a plurality of beam paths and comprises a plurality of optical elements (Fig. 2, [0020] and Claim 6).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Endo and Verdooner such that there was a plurality of different viewing angles of the ophthalmic target motivated by improving the imaged field of view of the eye ([0020]).

Regarding claim 15, modified Endo discloses wherein the determined characteristic of the cornea includes an anterior corneal curvature or a posterior corneal curvature ([0050] of Endo).

Regarding claim 19, modified Endo discloses comprising generating a three-dimensional eye model of the ophthalmic target based on the detected OCT light reflected by the ophthalmic target along each respective beam path (Claim 6).

Claim 2, 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Verdooner and further in view of NG et al. (PGPUB 20150272439 of record).

Regarding claim 2, modified Endo does not disclose wherein the instructions are further executable to determine a refractive index of at least one of a cornea, aqueous humor, a lens, or vitreous humor of the ophthalmic target based on the detected OCT light reflected by the ophthalmic target along each respective beam path.
However, NG teaches a multi-path OCT measuring device (Fig. 2) wherein a refractive index of at least one of a cornea, aqueous humor, a lens, or vitreous humor of the ophthalmic target based on the detected OCT light reflected by the ophthalmic target along each respective beam path ([0075]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Endo and NG such that refractive index of particular structures within the eye were measured motivated by improving lens accuracy.

Regarding claim 5, modified Endo does not disclose wherein the instructions are further executable to perform a ray tracing analysis, the ray tracing analysis including a first or second order Purkinje ray tracing analysis.
However, NG teaches a multi-path OCT measuring device (Fig. 2) wherein the instructions are further executable to perform a ray tracing analysis, the ray tracing analysis including a first or second order Purkinje ray tracing analysis ([0043] and [0076]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Endo and NG to include Purkinje ray tracing analysis motivated by improve ocular measurement accuracy.

Regarding claim 16, modified Endo does not disclose wherein performing the ray tracing analysis comprises performing a first or second order Purkinje ray tracing analysis.
However, NG teaches a multi-path OCT measuring device (Fig. 2) wherein performing the ray tracing analysis comprises performing a first or second order Purkinje ray tracing analysis ([0043] and [0076]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Endo and NG to include Purkinje ray tracing analysis motivated by improve ocular measurement accuracy.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6,8,12-13,15-16 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872